Case 2:20-cv-13134-LVP-RSW ECF No. 116-2, PageID.4772 Filed 03/11/21 Page 1 of 2




                             EXHIBIT A
Case 2:20-cv-13134-LVP-RSW ECF No. 116-2, PageID.4773 Filed 03/11/21 Page 2 of 2
                                    STATE OF MICHIGAN
                             DEPARTMENT OF ATTORNEY GENERAL


                                                                              CADILLAC PLACE
                                                                  3030 WEST GRAND BOULEVARD
                                                                     DETROIT, MICHIGAN 48202

                                     DANA NESSEL
                                   ATTORNEY GENERAL


                                    October 28, 2020

 Reilly O’Neal                                  Reilly O’Neal
 Big League Politics                            Mustard Seed Media
 107 Fayetteville St.                           PO Box 10853
 Ste. 200                                       Raleigh, North Carolina
 Raleigh, North Carolina 27601


 Mr. O’Neal

        This CEASE and DESIST notice is to inform you that you are in violation of
 Michigan Law. It has come to our attention that you have used your website to post
 misleading and false election information.
        Your website contains videos entitled #Detroit Leaks and must be removed.
 The videos contain false and misleading information pertaining to Michigan
 elections. These videos and any links to these videos must be removed across all
 platforms. The videos violate Michigan law by intentionally misleading and altering
 information pertaining to elections.
        Specifically, at 2:45 of the youtube link it states that before 2020 challenged
 ballots never went into the tabulator. This is a false statement.
        At 6:36 you state that challenged ballots will be tabulated and cannot be
 uncounted later. This is a false statement as the challenger has six days to prove the
 improper vote.
        Other portions of the video clips posted on your site are taken out of context or
 deceptively edited. Further, they do not portray accurate information.
        Therefore, you are hereby ordered to CEASE and DESIST use of #Detroit
 Leaks video across all media platforms. Failure to comply will result in criminal
 prosecution. Please remove all posts, links and anything similar immediately which
 correspond with #Detroit Leaks.
        I appreciate your attention to this matter. If you have questions please do not
 hesitate to contact me at 517-241-9632.

                                                       Respectfully,


                                                       Danielle Hagaman-Clark
                                                       Assistant Attorney General
